DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A preliminary amendment, filed 3/12/2021, is acknowledged.  Claims 2-10 are amended; Claims 11-13 are newly added.  No new matter is present.  Claims 1-13 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “0.18 to 0.4% by weight Sn and Cr, either alone or in combination.”  It is unclear if the phrase “either alone or in combination” modifies the content of the elements or the presence of Sn and Cr.  In other words, it is unclear if the composition requires one or both of Sn and Cr with a combined total content of 0.18-0.4 wt% or alternatively, requires both Sn and Cr with a content of 0.18-0.4 wt% each or combined.  For the purposes of examination, the limitation will be interpreted as requiring one or both of Sn and Cr, wherein the element(s) have a combined total content of 0.18-0.4 wt%.  Claims 2-13 are indefinite based on their dependency.

With respect to Claims 8 and 9, the claims require “wherein the proportion of α-phase is lowered by annealing” and “wherein the proportion of α-phase has been increased by annealing,” respectively.  It is unclear if the limitations are drawn to the method in which the product of Claim 7, from which each claim depends, is made (i.e. how the α-phase content of 35-55% is achieved) or are drawn to modifying the α-phase to be different from that required by Claim 7 which would introduce 112(d) issues (see below).  For the purposes of examination, the claims are interpreted to be drawn to product-by-process limitations describing how the α-phase content required by Claim 7 is achieved.
Claim 10 recites “wherein the special brass alloy product is a product subjected to sliding.” It is unclear if the limitation “subjected to sliding” is drawn to the intended use of the product (i.e. product useful for sliding) or a product-by-process limitation describing a sliding step applied to the claimed product.  For the purposes of examination, the limitation is interpreted as a product useful for applications in which it would be subjected to sliding.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 9, the claims require “wherein the proportion of α-phase is lowered by annealing” and “wherein the proportion of α-phase has been increased by annealing,” respectively.  As detailed above, the claims may be interpreted such that they modify the existing α-phase content (35-55%) of the product of Claim 7, from which each claim depends.  Thus, the product of claims 8 and 9 may comprise an α-phase outside the range of Claim 7 and therefore, claims 8 and 9 fail to include all of the limitations of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Plett et al. (US 2017/0145549).
With respect to Claim 1, Plett teaches a brass alloy with a composition, by weight%, as follows (para. 13-22):

Claim 1
Plett
Cu
62.5-65
58-66
Mn
2.0-2.4
1.6-7.0
Ni
0.7-0.9
0.2-6.0
Al
1.9-2.3
0.2-5.1
Si
0.35-0.65
0.1-3.0
Fe
0.3-0.6
≤ 1.5
Sn and/or Cr
0.18-0.4
Sn ≤ 0.5
Pb
≤ 0.1
≤ 0.5
Zn
Balance with inevitable impurities
Balance with inevitable impurities


Thus, Plett teaches a brass alloy, deemed to constitute a “special brass alloy,” having compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
With respect to Claims 2-6 and 12-13, Plett teaches compositional ranges overlapping the each of the respectively claimed compositional ranges (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.

Plett teaches a special brass alloy and that such alloys are known to be useful to form sliding parts/products, for example, bearings and slide shoes. (para. 2-8).  Plett further teaches that the alloy may comprise alpha and beta phases, wherein the content of such phases may be adjusted. (para. 24)  Additionally, Plett teaches that the alloy comprises intermetallic hard phase(s), for example, aluminides and silicides and that the content, size, shape, and distribution of these intermetallic phase(s) may be controlled by varying the composition within narrow ranges. (para. 23).  Thus, Plett teaches that the content of alpha phase, beta phase, and an intermetallic phase are result effective variables which may adjusted by one of ordinary skill in the art by varying the composition of the alloy within the narrowly recited ranges.  Accordingly, it would have been obvious to one of ordinary skill in the art to form a special brass alloy product having a composition as taught by Plett, and having a desired content of alpha phase, beta phase, and intermetallic in order to obtain an alloy product with desired properties, such as hardness, with a reasonable expectation of success.  Moreover, as Plett teaches that the contents of alpha phase, beta phase, and intermetallic phase may be widely varied, the reference is 
With respect to Claims 8 and 9, the claims are interpreted as being drawn to product-by-process limitations describing the method in which the final content of alpha phase was obtained.  As Plett teaches a special brass alloy product as in Claim 7, from which claims 8 and 9 depend, respectively, it is deemed to meet claims 8 and 9. MPEP § 2113.
With respect to Claims 10-11, Plett teaches a special brass alloy and that such alloys are known to be useful to form sliding parts/products, for example, bearings and slide shoes. (para. 2-8).  It would have been obvious to one of ordinary skill in the art to form a special brass alloy product, as detailed in claim 7 above, in the form of a sliding component, such as a bearing or slide shoe, in order to obtain a sliding product with improved strength, wear resistance, and sliding properties. (para. 2-3, 11-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10316398; US 2014/0259674.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735